 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS LEE HENDERSON, SR.,                          No. 2:18-CV-2181-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    JOE LIZZARAGA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed motion for the appointment of

19   counsel (ECF No. 32).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues appointment of counsel is warranted because he has demonstrated

 9   that the likelihood of success on the merits is “so great.” Plaintiff also states the issues are

10   complex. Additionally, plaintiff states that he is unable to articulate his claims on his own

11   because due to physical injuries suffered as a result of defendants’ alleged conduct in this case.

12   As to the likelihood of success on the merits, notwithstanding plaintiff’s characterization of the

13   case the court finds that plaintiff has not demonstrated any particular likelihood of a judgment in

14   his favor, nor can he at this stage of the proceedings before an answer has been filed or any

15   discovery has been conducted. Further, as the court stated in its prior order denying counsel, it is

16   unclear at this time whether the issues involved in this case are either factually or legally

17   complex, though in this regard the court observes that plaintiff’s constitutional claims are not

18   novel.

19                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

20   appointment of counsel (ECF No. 32) is denied.
21

22   Dated: September 27, 2019
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
